t c memo united_states tax_court ena m and brian r fleming petitioners v commissioner of internal revenue respondent docket no filed date ena m and brian r fleming pro sese christine k lane for respondent memorandum findings_of_fact and opinion wells judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for tax_year after concessions by respondent we must decide whether petitioner sec_1respondent concedes that petitioners are not liable for the self-employment_tax accordingly petitioners are not entitled to the corresponding deduction for one-half of the self- continued are entitled to deduct expenses they claimed on schedule c profit and loss from business attached to their tax_return for mileage driven automobile repairs and maintenance meals and entertainment cellular telephone service advertising and franchise fees professional dues office supplies and expenses and legal and professional fees findings_of_fact some of the facts and certain exhibits have been stipulated the stipulations of fact are incorporated in this opinion by reference and are so found at the time they filed the petition petitioners resided in florida petitioners are husband and wife petitioners filed a joint federal_income_tax return for their tax_year petitioner ena m fleming ms fleming is employed as a school teacher petitioner brian r fleming mr fleming is a real_estate agent for the keyes co for their tax_year petitioners reported no gross_income on schedule c of their federal_income_tax return however petitioners claimed as deductible expenses on that schedule c continued employment_tax for their tax_year respondent also concedes that petitioners are entitled to a deduction for franchise fees of dollar_figure and advertising expenses of dollar_figure for their tax_year however respondent disputes any deduction for advertising and franchise fees above this amount mileage driven of dollar_figure automobile repairs and maintenance of dollar_figure meals and entertainment after reduction by the 50-percent limitation of sec_274 n of dollar_figure legal and professional fees of dollar_figure and cellular telephone service advertising franchise fees office expenses and supplies and professional dues in the total amount of dollar_figure on date respondent sent petitioners a notice_of_deficiency petitioners timely filed a petition in this court for redetermination of the deficiency opinion generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer has the burden of proving it incorrect rule a 290_us_111 deductions are a matter of legislative grace and taxpayers bear the burden of proving their entitlement to the deductions claimed sec_6001 503_us_79 sec_162 allows a deduction from income for all ordinary and necessary expenses for carrying_on_a_trade_or_business during the taxable_year however a taxpayer generally 2unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended 3petitioners do not contend that sec_7491 should apply to shift the burden_of_proof to respondent nor did they establish that it should apply must keep records sufficient to establish the amounts of the items reported on his federal_income_tax return sec_6001 sec_1_6001-1 e income_tax regs in the event that a taxpayer establishes that a deductible expense has been paid but is unable to substantiate the precise amount we generally may estimate the amount of the deductible expense bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is of his own making 39_f2d_540 2d cir we cannot estimate a deductible expense however unless the taxpayer presents evidence sufficient to provide some basis upon which an estimate may be made 85_tc_731 sec_274 supersedes the cohan doctrine for certain categories of expenses 50_tc_823 affd per curiam 412_f2d_201 2d cir a deduction is disallowed with regard to traveling expenses meals and entertainment or listed_property unless the taxpayer properly substantiates the amount of such expense the time and place of the expense the business_purpose and in the case of meals and entertainment the business relationship between the taxpayer and the persons being entertained sec_274 sec_280f includes as listed_property any passenger_automobile or cellular telephone generally expenses subject_to the strict substantiation requirements of sec_274 must be disallowed in full unless the taxpayer satisfies every element of those requirements sanford v commissioner supra larson v commissioner tcmemo_2008_187 sec_1 5t a temporary income_tax regs fed reg date in the case of listed_property that is used both personally and professionally expenses are disallowed unless a taxpayer establishes the amount of business use of the property in question kinney v commissioner tcmemo_2008_287 olsen v commissioner tcmemo_2002_42 affd 54_fedappx_479 9th cir sec_1_274-5t temporary income_tax regs fed reg date taxpayers may substantiate their deductions by either adequate_records or sufficient evidence that corroborates the taxpayer’s own statement sec_274 to satisfy the adequate_records requirement a taxpayer must maintain records and documentary_evidence that in combination are sufficient to establish each element of an expenditure or use larson v commissioner supra sec_1_274-5t temporary income_tax regs fed reg date a contemporaneous log is not required but corroborative evidence used to support a taxpayer’s reconstruction of the elements of the expenditure or use must have a high degree of probative value to elevate such statement to the level of credibility of a contemporaneous record larson v commissioner supra sec_1_274-5t temporary income_tax regs fed reg date in the absence of adequate_records a taxpayer may alternatively establish an element by his own statement whether written or oral containing specific information in detail as to such element and by other corroborative evidence sufficient to establish such element larson v commissioner supra sec_1_274-5t temporary income_tax regs fed reg date however we may not use the cohan doctrine to estimate expenses covered by sec_274 sanford v commissioner supra pincite larson v commissioner supra petitioners’ expenses can be divided into two categories those that must meet the strict substantiation requirements of sec_274 in addition to otherwise qualifying as deductible under sec_162 and those that must meet only the general substantiation requirements of sec_162 the expenses that must meet the sec_274 requirements include car and truck expenses for mileage driven automobile repairs and maintenance meals and entertainment and expenses for cellular telephone services sec_274 sec_280f expenses that are not required to meet the strict substantiation requirements of sec_274 but must meet the general substantiation requirements include advertising and franchise fees professional dues office supplies and expenses and fees for legal and professional services we first address those expenses that must meet the strict substantiation requirements of sec_274 for their tax_year petitioners claimed car and truck expenses for mileage driven of dollar_figure petitioners submitted a mileage log to substantiate those expenses the mileage log lists total miles driven for the day the log does not contain any entries regarding the business_purpose of the trips and in many instances it lists the destination as local moreover petitioners’ log is incompatible with receipts they provided accordingly we conclude that petitioners’ mileage logs are not adequate_records of their mileage expense similarly we conclude that petitioners have failed to provide other corroborative evidence sufficient to establish that they have met the requirements of sec_274 consequently we sustain respondent’s determination disallowing a deduction for car and truck expenses for mileage driven claimed on petitioners’ tax_return 4mr fleming testified that local means that he was looking at buildings and surveying neighborhoods making separate stops along the way however mr fleming failed to provide more specificity 5petitioners’ log for date indicates a beginning mileage of big_number while an invoice petitioners offered from bj’s tire service_center dated date indicates a mileage of big_number we next turn to petitioners’ expenses for repairs and maintenance on their automobiles mr fleming testified that petitioners had two automobiles and that both were used in his real_estate business petitioners claimed dollar_figure for repairs and maintenance of their automobiles in support of their claim petitioners provided an invoice for dollar_figure for the installation of a tire on one of their automobiles however petitioners failed to allocate between the business and personal_use of their personal automobiles as required under sec_274 see olsen v commissioner supra sec_1_274-5t temporary income_tax regs supra accordingly we sustain respondent’s determination disallowing a deduction for automobile repairs and maintenance claimed on petitioners’ tax_return we next consider petitioners’ meals and entertainment_expenses petitioners failed to present and we do not find any evidence of the business relationship of the persons entertained or of the business_purpose of the expenses see sec_274 accordingly we sustain respondent’s determination disallowing a deduction for meals and entertainment claimed on petitioners’ tax_return as to petitioners’ cellular telephone expenses each petitioner owned a cellular telephone and petitioners provided records for both petitioners testified that mr fleming used his cellular telephone to call ms fleming and one friend but that all other calls were for business purposes however petitioners failed to allocate between the personal and business use of mr fleming’s cellular telephone or ms fleming’s cellular telephone as required under sec_274 see kinney v commissioner tcmemo_2008_287 accordingly we sustain respondent’s determination disallowing a deduction for petitioners’ cellular telephone expenses claimed on their tax_return as to petitioners’ expenses that are not required to meet the strict substantiation requirements of sec_274 in addition to the requirements of sec_162 and sec_6001 petitioners claimed other expenses of dollar_figure and legal and professional fees of dollar_figure on their tax_return included within the dollar_figure are expenses for advertising and franchise fees professional dues office expenses and office supplies for the advertising and franchise fees petitioners have submitted monthly invoices from the keyes co mr fleming’s real_estate company for petitioners’ tax_year the monthly statements list franchise fees totaling dollar_figure and advertising fees totaling dollar_figure respondent has conceded that petitioners are entitled to franchise fees of dollar_figure and advertising fees of dollar_figure 6expenses for cellular telephone service are also included within the dollar_figure of other expenses however cellular telephones are listed_property that must meet the strict substantiation requirements of sec_274 petitioners argue but have failed to prove that all amounts billed were deductible from their income petitioners testified that amounts billed once paid were removed from later invoices however several of the keyes co invoices from petitioners’ tax_year show amounts carried over from petitioners’ tax_year in addition to the keyes co invoices petitioners provided bank records that purportedly show business_expenses mr fleming testified that he placed a checkmark next to each purported business_expense one entry shows an expense of dollar_figure for advertising in the local paper accordingly we hold that petitioners are entitled to a deduction for advertising expenses of dollar_figure in excess of respondent’s concession of dollar_figure for their tax_year as to petitioners’ professional dues petitioners provided invoices for professional dues of dollar_figure the invoices do not indicate whether the dollar_figure was paid and petitioners failed to provide any documentation such as receipts canceled checks or credit card statements to show that the professional dues were paid mr fleming testified that he paid the dollar_figure but given petitioners’ history of untimely payments and lack of documentation we find his testimony unpersuasive additionally we were unable to match payment of the professional dues to petitioners’ bank statements accordingly we conclude that petitioners have failed to prove that they paid dollar_figure for professional dues consequently we sustain respondent’s determination denying a deduction for petitioners’ professional dues claimed on their tax_return as to petitioners’ claimed deduction for office supplies and expenses in support of their claimed deduction petitioners provided personal bank statements which they allege show business_expenses by notations of checkmarks as stated above many of the checked items were for purchases at office max and the u s postal service however petitioners failed to provide any additional testimony or evidence explaining the checked items accordingly we conclude that without more petitioners’ evidence fails to provide a sufficient evidentiary basis to make a cohan estimate of costs see vanicek v commissioner t c pincite consequently we sustain respondent’s denial of petitioners’ deduction for office supplies and expenses claimed on their tax_return finally as to petitioners’ expenses for legal and professional fees petitioners failed to present any evidence or argument on legal and professional fees therefore petitioners have failed to provide an evidentiary basis to make a cohan estimate of expenses for legal and professional fees see vanicek v commissioner supra accordingly we sustain respondent’s deficiency determinations regarding the legal and professional fees claimed as a deduction on petitioners’ tax_return the court has considered all other arguments made by the parties and to the extent we have not addressed them herein we consider them moot irrelevant or without merit to reflect the foregoing and respondent’s concessions decision will be entered under rule
